Case 8:21-cv-00839-SDM-AAS Document 38 Filed 05/10/21 Page 1 of 3 PageID 1720




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 STATE OF FLORIDA,                        §
     Plaintiff,                           §
                                          §
 v.                                       §    Civil Action No. 8:21-CV-00839
                                          §
 XAVIER BECERRA, Secretary of             §
 Health and Human Services, in his        §
 official capacity; HEALTH AND            §
 HUMAN SERVICES; ROCHELLE                 §
 WALENSKY, Director of the Centers        §
 for Disease Control and Prevention, in   §
 her official capacity; CENTERS FOR       §
 DISEASE         CONTROL         AND      §
 PREVENTION;           The   UNITED       §
 STATES OF AMERICA,                       §
        Defendants.                       §

                   UNOPPOSED MOTION TO ATTEND REMOTELY

1.    The State of Texas (Texas) filed a motion to intervene on May 5, 2021.

2.    Counsel for the State of Texas, Ryan Kercher and Kimberly Fuchs (admitted

      pro hac vice), respectfully request that they be granted leave to attend the

      Preliminary Injunction hearing scheduled for May 12, 2021 remotely, by

      whatever telephonic or video conference method is most convenient for the

      Court. Counsel further request that Grant Dorfman, Deputy First Assistant

      Attorney General for the State of Texas, also be granted leave to attend the

      hearing remotely.

3.    Mr. Dorfman, Mr. Kercher, and Ms. Fuchs all reside in Austin, Texas.
Case 8:21-cv-00839-SDM-AAS Document 38 Filed 05/10/21 Page 2 of 3 PageID 1721




4.   Although Texas’ Motion to Intervene is still pending, Texas’ interests will be

     affected by this hearing. Counsel for Texas intends to observe the hearing only.

5.   Counsel for Plaintiff, Defendants, and proposed intervenor State of Alaska are

     all unopposed to this motion.

                                     Respectfully submitted,

                                     KEN PAXTON
                                     Attorney General of Texas

                                     BRENT WEBSTER
                                     First Assistant Attorney General

                                     GRANT DORFMAN
                                     Deputy First Assistant Attorney General

                                     SHAWN E. COWLES
                                     Deputy Attorney General for Civil Litigation

                                     THOMAS ALBRIGHT
                                     Chief, General Litigation Division

                                     /s/ Ryan G. Kercher
                                     RYAN G. KERCHER Pro Hac Vice
                                     Texas State Bar No. 24060998
                                     Assistant Attorney General
                                     General Litigation Division
                                     Ryan.Kercher@oag.texas.gov
                                     Telephone: (512) 463-2120
                                     Facsimile: (512) 320-0667

                                     KIMBERLY FUCHS Pro Hac Vice
                                     Texas State Bar No. 24044140
                                     Assistant Attorney General
                                     Administrative Law Division
                                     Kimberly.Fuchs@oag.texas.gov
                                     Telephone: (512) 475-4195
Case 8:21-cv-00839-SDM-AAS Document 38 Filed 05/10/21 Page 3 of 3 PageID 1722




                                   Facsimile:   (512) 320-0167

                                   OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                   P.O. Box 12548, Capitol Station
                                   Austin, Texas 78711-2548

                                   DAVID S. HARVEY, JR.
                                   Florida Bar Number: 0984043
                                   401 East Jackson Street, Suite 3400
                                   Tampa, Florida 33602
                                   david.harvey@lewisbrisbois.com
                                   Telephone: (813) 739-1900
                                   Facsimile: (813) 739-1919

                                   ATTORNEYS FOR THE STATE OF TEXAS




                          CERTIFICATE OF SERVICE

      I certify that on May 10, 2021, I electronically filed this Unopposed Motion

to Attend Remotely with the Clerk of Court by using the CM/ECF system, which

provides notice to all parties.

                                     /s/ Kimberly Fuchs
                                     KIMBERLY FUCHS
